DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 06/07/2021. 
Claim 25 have been newly added by the applicant. 

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 7-11, 13-17, 19-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) in view of Kwak et al. (U.S. Pub. 20190349904). 

Regarding claim 13 Golitschek Edler von Elbwart discloses a method for determining a transmission of an uplink signal by a user equipment in a wireless communication system, the method comprising: 
receiving configuration information on a periodic signal through a higher layer signal (para. 18, assignments for uplink data transmissions, also referred to as uplink scheduling grants or uplink resource assignments, are also transmitted on the PDCCH), wherein a transmission position of the periodic signal is configured to a first symbol set within each slot which is set periodically (para. 29, a repetition period of SIB may be indicated. This repetition period indicates the periodicity at which the respective SIB is transmitted. The control information may also include a timer value for timer-based update mechanism); 
monitoring a physical downlink control channel (PDCCH) including a slot configuration information in order to receive slot configuration information for the first slot including the first symbol set for receiving the periodic signal is present (para. 49, The TDD configuration applied in the system has an impact on may operations performed at the mobile station and base station, such as radio resource management (RRM) measurements, channel state information (CSI) measurements, channel estimations, PDCCH detection); and 
performing a process for transmitting the periodic signal in the first slot (para. 8, in FIG. 3, wherein the first downlink slot comprises the control channel region (PDCCH region) within the first OFDM symbols), 
wherein when the first set of symbols within the first slot is designated as a flexible symbol by a higher layer (para. 31, the downlink control channels can be configured to occupy the first 1, 2 or 3 OFDM symbols in a subframe), 
a reception of the periodic signal in the first slot is selectively performed according to slot format indicated by the SFI index value (para. 50, In particular, the UE reads the system information to learn about the TDD configuration in its current cell, i.e. which subframe to monitor for measurement, for CSI measure and report, for time domain filtering to get channel estimation, for PDCCH detection, or for UUDL ACK/NACK feedback), and 
wherein the flexible symbol represents a symbol re-designated as downlink (DL) symbol, uplink (UL) symbol or flexible symbol according to the slot format indicated by the SFI index value of the PDCCH (para. 57, In view of the results of the above study item, a TDD UUDL re-configuration should be performed as fast as .
Golitschek Edler von Elbwart does not specifically disclose indicated by the SFI index value of the PDCCH or wherein the slot configuration information includes slot format indicator (SF1) index value indicating slot format of the first slot. However Kwak teach (para. 104, configuring a set of slot formats for use for dynamic slot format change (e.g., via higher layer signaling). Received via transceiver circuitry 420, and processed by processor(s) 410); transmitting, to a group of UEs via a first slot. Indicating a first slot format of the set of slot formats (e.g., via a SFI (slot format indicator))) and (para. 108, the slot format indication ( SFI) carried in the common control channel can indicate the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH);
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.
 claim 14 Golitschek Edler von Elbwart discloses wherein the periodic signal includes a sounding reference signal (SRS) (para. 183, Legacy as well as non-legacy UEs will use so-called reference signals).
Regarding claim 15 Golitschek Edler von Elbwart do not specifically discloses wherein the PDCCH includes a group common (GC)-PDCCH having a slot configuration for the first slot. However Kwak teach, (para. 73, for defining slot format related information, the most flexible technique can be to explicitly indicate the transmission direction, as one of four (e.g., DL, UL, BL (Blank), or SL (Sidelink)) or three (e.g., DL, UL, or other (which can be employed as a flexible symbol for options such as SL or BL)) options, for each symbol in a NR slot. Referring to FIG. 7, illustrated is a diagram showing example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH).
Kwak further disclose wherein when the GC-PDCCH is not detected, the transmission of the periodic signal is not performed in the first slot (para. 75, when the UE does not detect (e.g., via processor(s) 410 and transceiver circuitry 420) the group common PDCCH (e.g., whether it is or is not generated by processor(s) 510 and transmitted by communication circuitry 520) for a slot, or the group common PDCCH signaling is not present in higher layers, the UE can assume a particular (e.g., default) slot format, which can either be pre-determined (e.g., in a specification) or can be configured by higher layer)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.
Regarding claim 16 Golitschek Edler von Elbwart do not specifically discloses, wherein the PDCCH includes a group common (GC)-PDCCH having slot configuration information for the first slot. However Kwak teach (para. 77, the slot format indication (SFI) carried in the group common PDCCH (e.g., generated by processor(s) 510, transmitted via communication circuitry 520, received via transceiver circuitry 420, and processed by processor(s) 410) can indicate the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH), and 
Kwak further teach wherein the transmission of the periodic signal is not performed in the first slot when the first symbol set in the first slot is designated as the flexible symbol by an upper layer, the GC-PDCCH is detected, and the first symbol set is indicated as the flexible symbol by the SFI index value (para. 70, . 
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.
Regarding claim 17 Golitschek Edler von Elbwart do not specifically discloses wherein the transmission of the periodic signal in the first slot is performed only when the slot configuration information detected from the GC-PDCCH indicates the first set of symbols as a DL symbol when the GC-PDCCH is detected. However Kwak teach, para. 75, The slots in which the UE monitors group common PDCCH  received via transceiver circuitry 420, can be configured by higher layers (e.g., via 
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.
Claim 19 recites an apparatus corresponding to the method of claim 13 and thus is rejected under the same reason set forth in the rejection of claim 13.
Regarding claim 1 the limitations of claim 1 are rejected in the same manner as analyzed above with respect to claim 13.
Regarding claim 2 Golitschek Edler von Elbwart discloses wherein the periodic signal includes a channel status information reference signal (CSI-RS) (para. 49, .
Regarding claims 3-5, 9-11 and 21-23 the limitations of claims 3-5, 9-11 and 21-23, respectively, are rejected in the same manner as analyzed above with respect to claims 15-17, respectively.
Claim 7 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 14.
Regarding claim 25 Golitschek Edler von Elbwart do not specifically discloses wherein: the reception of the periodic signal in the first slot is performed irrespective of the detection result of the PDCCH, when the first symbol set is designated as the uplink symbol by the upper layer, and the reception of the periodic signal in the first slot is not performed regardless of the detection result of the PDCCH when part or all of the first symbol set is designated as the downlink symbol by the upper layer. However Kwak teach, (para. 65-66, as described in greater detail below, system 500 can facilitate transmission of higher layer signaling configuring group common PDCCH and/or potential slot formats, and .
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.

Claim(s) 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) in view of Kwak et al. (U.S. Pub. 20190349904) further in view of 3GPP TSG-RAN WG1#88bis, R1-1705604, Spokane, WA, USA, April 3-7, 2017: "Contents of group common PDCCH", pp. 1-6, Qualcomm Incorporated hereafter “Qualcomm”. 
Regarding claim 18 Golitschek Edler von Elbwart and Kwak do not specifically discloses wherein the PDCCH includes a user specific (US)-PDCCH having uplink scheduling information, wherein when a DL signal is scheduled for the first set of symbols by the US-PDCCH, the transmission of the periodic signal in the first slot is performed However Qualcomm teach (section 1, The staring position of downlink data in a slot can be explicitly and dynamically indicated to the UE. FFS: signaled in the UE-specific DCI and/or a ‘group-common PDCCH’. FFS: how and with what granularity the unused control resource set(s) can be used for data)
Golitschek Edler von Elbwart, Kwak and Qualcomm are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qualcomm in the system of Golitschek Edler von Elbwart and Kwak to be able to dynamically configure and modify the control signaling. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network.
Regarding claims 6, 12 and 24 the limitations of claims 6, 12 and 24 are rejected in the same manner as analyzed above with respect to claim 18.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471